Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 7/11/2022.
Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,720,238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albro et al. (US 2009/0106051 A1), hereinafter Albro, in view of McGillin et al. US (2007/0156456 A1), hereinafter McGillin, in view of Chu et al. (US 2004/0163046 A1), hereinafter Chu, in view of Brimm et al. (US 2012/0330674 A1), hereinafter Brimm, further in view of Frazier et al. (US 2005/0137929 A1), hereinafter Frazier.
As per Claim 8, Albro discloses a method for providing an interactive emergency department (ED) dashboard, the method comprising: 
receiving real-time performance metrics corresponding to a plurality of indicators of the interactive ED dashboard (Figure 11/12 presents patient data for the performance metric, i.e. wait time, Figure 13, [0032] user interface with indicators on an interactive dashboard, where the indicators are clinic performance metrics, [0104] interface provides real-time information in dial indicators), the plurality of indicators comprising a volume indicator that indicates a volume of patients at an emergency department (Figure 13, shows volume of patients for each staff in the clinic).
However, Albro may not explicitly disclose the following which is taught by McGillin: the plurality of indicators comprising a critical patient indicator ([0027] hospital/ department acuity is determined and given an overall score which is shown as a visual attribute to indicate the status, [0030] acuity icon represents acuity of patients in the unit);
determining at least one of the real-time performance metrics of the critical patient indicator satisfies a first threshold for distinguishing urgencies of particular actions that should be taken with respect to particular patients ([0031] patient acuity exceeds a threshold, [0032] acuity data for a patient is monitored and identifies when acuity status exceeds a predetermined care unit threshold and a supervisor is notified when threshold for the performance metric is met); 4833-9962-0029Page 71 of 76Nonprovisional Patent Application27098.343751 
determining at least one of the real-time performance metrics of the volume indicator satisfies a second threshold that is based on a maximum or critical patient volume ([0104] presenting indicators with real-time information including patients per provider hour, i.e. volume of patients, and including a reference goal or warning limit, i.e. maximum/critical value to compare to real-time metric to determine if metric satisfies the threshold for the clinic/department as a whole); 
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold  ([0027] assigning a color attribute, i.e. priority, to a status characteristic, i.e. indicator, based on the score for that characteristic satisfying a threshold level for that unit, including resource thresholds to show resource levels).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of critical patient and volume indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
However, Albro and McGillin may not explicitly disclose the following which is taught by Chu: based on a screen size of a computing device associated with a viewing session of the interactive ED dashboard and on the priorities, providing for presentation, at the computing device via the interactive ED dashboard, the plurality of indicators ([0007] architecture adapts the GUI to operate with user interface of the device platform which application is operating on; [0031] device platforms indicate a device that includes a display screen where the devices are different sizes such as phone, pocket computer, desktop computers, or any device with display screen to run application; [0033] capability of the device platform includes the size of the display screen, [0091] resizing the components based on size of the display screen, see Claim 1(c) the device platform which the application is operating; [0035] customizing the interface is based on display size; [0038] presentation is a function of the display screen size; [0108] dynamic layout to determine components to add to display based on priority level and size of display screen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a subset of indicators for presentation based on screen size and priority from Chu with the system of presenting a customized dashboard of clinic data on a user interface from Albro and McGillin in order to reduce the labor and cost involved with re-designing an application for each mobile device (Chu [0004]).
However, Albro, McGillin and Chu may not explicitly disclose the following which is taught by Brimm: the presentation indicates patients having a real-time performance metric that satisfies the first threshold or the second threshold; or patients having a real-time performance metric that does not satisfy the first threshold or the second threshold ([0105] an alert is generated when a patient data is not satisfying the rules related to best practices, for example that a catheter has been in place longer than the threshold number of days based on the rules.  The alert is a visual indicator on the dashboard to illustrate to a user that the patient data is violating the critical value. Therefore, the dashboard of Brimm displays patients who do not violate the rules with no alert indication and patients who violate the rules with an alert visual indicator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of performance metrics satisfying a threshold level from Brimm with the customized dashboard based on screen size and priority from Albro, McGillin and Chu in order to allow different healthcare users to treat or respond to a healthcare event based on varying obligations, standards or protocols for the different users and their roles (Brimm [0024]).
However, Albro, McGillin, Chu, and Brimm may not explicitly disclose the following which is taught by Frazier: the volume indicator of an ED dashboard indicates a volume of patients at an emergency department and at least one available resource associated with the emergency department (see Fig. 1 and 4, graphical interface which displays an indication  for each department including emergency department of the volume of patients (census) and at least one available resource associated with the department (beds available), [0043] census reports number of patients in the department and beds available shows beds available in the department, where a bed is at least one resource);
the presentation of the volume indicator includes the at least one available resource associated with the emergency department (see Fig. 1 and 4, graphical interface which displays an indication  for each department including emergency department of the volume of patients (census) and at least one available resource associated with the department (beds available), [0040] screen presents indicators of census and beds available, [0043] census reports number of patients in the department and beds available shows beds available in the department, where a bed is at least one resource).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the presentation of volume indicator including volume of patient and an available resource for an emergency department from Frazier with the known emergency department dashboard display with real-time performance metrics of Albro, McGillin, Chu, and Brimm in order to assess and report utilization of resources in patient departments in a healthcare facility for maintaining appropriate staffing levels and bed capacities (Frazier [0003-0004]).
As per Claim 10, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 8.  McGillin also teaches presentation indicates a patient having a real-time performance metric that satisfies the second threshold, and wherein in response to the patient having the real-time performance metric that satisfies the second threshold, triggering an alert ([0031] sending an alert when patient acuity exceeds threshold, [0021] alert notification messages are sent in response to a clinical trigger events such as identifying a clinical problem, it would be obvious that if an event is a trigger event and the result is an alert, that the event triggers the alert). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of triggering an alert when performance metrics satisfy a threshold from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 11, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 10.  McGillin also teaches upon receiving a selection of the volume indicator ([0012-0013] user selectable interactive icons to expand a display to give access to additional relevant data, [0024]), presenting a volume of patients that are expected to arrive to the emergency department via EMS and a volume of patients that are expected to arrive as a result of referral, and wherein the expected arrivals are within a predetermined time (Fig. 6 patient level display/drill down).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting one of indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 15, Albro, McGillin, Chu, Brimm, and Frazier disclose the limitations of Claim 8.  McGillin also teaches the first threshold is determined based on historical data of patients ([0027] threshold determined using statistical modeling based on department data, [0032] data collected from patients historical assessment data), and 
wherein the method further comprises: recognizing and predicting a condition to be remedied or prevented based on the historical data of patients at the emergency department ([0004] analyze patient condition); and after receiving an input, customizing a presentation of the critical patient indicator, the customizing comprising identifying the condition ([0024] interface provides user selectable and configurable image views, Fig. 6 patient level display, [0028], [0030] display acuity of condition of the patient).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of predicting a condition to be prevented from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
As per Claim 16, Albro discloses a computer storage media storing computer-useable instructions ([0050]) that, when used by the one or more processors, are configured to implement a method comprising: 
receiving real-time performance metrics corresponding to a plurality of indicators of the interactive ED dashboard  (Figure 11/12 presents patient data for the performance metric, i.e. wait time, Figure 13, [0032] user interface with indicators on an interactive dashboard, where the indicators are clinic performance metrics, [0104] interface provides real-time information in dial indicators), the plurality of indicators comprising a staffing indicator (Fig. 13 staff time and patients per provider hour dials/indicators and patients shown per provider) and a volume indicator that indicates a volume of patients at an emergency department (Figure 13, shows volume of patients for each staff in the clinic).
However, Albro may not explicitly disclose the following which is taught by McGillin:
determining at least one of the real-time performance metrics of the staffing indicator satisfies a second threshold that is based on clinician experience level, clinician historical performance, or number of patients assigned ([0027] hospital processes which are measured include resource under/over load, reads on staffing indicator where the resource is the staff, this is compared with a threshold defined for the hospital, [0028] system determines data using staff competencies, i.e. experience level); 
determining at least one of the real-time performance metrics of the volume indicator satisfies a second threshold that is based on a maximum or critical patient volume ([0104] presenting indicators with real-time information including patients per provider hour, i.e. volume of patients, and including a reference goal or warning limit, i.e. maximum/critical value to compare to real-time metric to determine if metric satisfies the threshold for the clinic/department as a whole); 
assigning priorities to the plurality of indicators based on whether a particular real-time performance metric satisfied the first threshold or the second threshold ([0027] assigning a color attribute, i.e. priority, to a status characteristic, i.e. indicator, based on the score for that characteristic satisfying a threshold level for that unit, including resource thresholds to show resource levels).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of staffing and volume indicators on the interface from McGillin with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide consolidated location to monitor activities in an entire enterprise to improve access to desired information and remove delay in decisions (McGillin [0004]).
However, Albro and McGillin may not explicitly disclose the following which is taught by Chu:  based on a screen size of a computing device associated with a viewing session of the interactive ED dashboard and on the priorities, providing for 4833-9962-0029Page 69 of 76Nonprovisional Patent Application27098.343751 presentation, at the computing device via the interactive ED dashboard, the plurality of indicators ([0007] architecture adapts the GUI to operate with user interface of the device platform which application is operating on; [0031] device platforms indicate a device that includes a display screen where the devices are different sizes such as phone, pocket computer, desktop computers, or any device with display screen to run application; [0033] capability of the device platform includes the size of the display screen, [0091] resizing the components based on size of the display screen, see Claim 1(c) the device platform which the application is operating; [0035] customizing the interface is based on display size; [0038] presentation is a function of the display screen size; [0108] dynamic layout to determine components to add to display based on priority level and size of display screen). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a subset of indicators for presentation based on screen size and priority from Chu with the system of presenting a customized dashboard of clinic data on a user interface from Albro and McGillin in order to reduce the labor and cost involved with re-designing an application for each mobile device (Chu [0004]).
However, Albro, McGillin and Chu may not explicitly disclose the following which is taught by Brimm: the presentation indicates patients having a real-time performance metric that satisfies the first threshold or the second threshold; or patients having a real-time performance metric that does not satisfy the first threshold or the second threshold ([0105] an alert is generated when a patient data is not satisfying the rules related to best practices, for example that a catheter has been in place longer than the threshold number of days based on the rules.  The alert is a visual indicator on the dashboard to illustrate to a user that the patient data is violating the critical value. Therefore, the dashboard of Brimm displays patients who do not violate the rules with no alert indication and patients who violate the rules with an alert visual indicator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of performance metrics satisfying a threshold level from Brimm with the customized dashboard based on screen size and priority from Albro, McGillin and Chu in order to allow different healthcare users to treat or respond to a healthcare event based on varying obligations, standards or protocols for the different users and their roles (Brimm [0024]).
However, Albro, McGillin, Chu, and Brimm may not explicitly disclose the following which is taught by Frazier: the volume indicator of an ED dashboard indicates a volume of patients at an emergency department and at least one available resource associated with the emergency department (see Fig. 1 and 4, graphical interface which displays an indication  for each department including emergency department of the volume of patients (census) and at least one available resource associated with the department (beds available), [0043] census reports number of patients in the department and beds available shows beds available in the department, where a bed is at least one resource);
the presentation of the volume indicator includes the at least one available resource associated with the emergency department (see Fig. 1 and 4, graphical interface which displays an indication  for each department including emergency department of the volume of patients (census) and at least one available resource associated with the department (beds available), [0040] screen presents indicators of census and beds available, [0043] census reports number of patients in the department and beds available shows beds available in the department, where a bed is at least one resource).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the presentation of volume indicator including volume of patient and an available resource for an emergency department from Frazier with the known emergency department dashboard display with real-time performance metrics of Albro, McGillin, Chu, and Brimm in order to assess and report utilization of resources in patient departments in a healthcare facility for maintaining appropriate staffing levels and bed capacities (Frazier [0003-0004]).
As per Claim 17, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 16.  Albro also teaches presenting staffing assignment information including an average number of 4833-9962-0029Page 74 of 76Nonprovisional Patent Application27098343751 patients assigned to each clinician and staffing assignments associated with particular physicians and particular nurses (Fig. 13 patients per provider hour and particular providers with assignments, Fig. 12 staffing assignments for providers).
As per Claim 18, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 16.  Albro also teaches presenting an alert in response to determining the at least one of the real-time performance metrics of the staffing indicator satisfies the first threshold or in response to determining the at least one of the real-time performance metrics of the volume indicator satisfies the second threshold (fig. 13/[0104] indicators on the dial show warning limits to alert when metric meets limit).
As per Claim 19, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 16.  Albro also teaches providing, on a screen of the computing device having the screen size, a patient data window comprising the plurality of indicators (Fig. 13 plurality of indicators on window).
As per Claim 20, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 19.  Albro also teaches the patient data window provides the plurality of indicators based on their respective emergency department segments (Fig. 13).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Albro (US 2009/0106051 A1), in view of McGillin (US 2007/0156456 A1), in view of Chu (US 2004/0163046 A1), in view of Brimm (US 2012/0330674 A1), in view of Frazier (US 2005/0137929 A1), further in view of Aronsky (Aronsky et al., “Supporting Patient Care in the Emergency Department with a Computerized Whiteboard System”, Journal of the American Medical Informatics Association, Volume 15, Number 2, Mar/April 2008).
As per Claim 12, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 8.  The combined references may not explicitly teach the following which is taught by Aronsky: upon receiving a selection of the volume indicator, presenting a volume of available beds (Page 187, Management of Bed and Patient Location display status level of unoccupied beds).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed combine the known concept of receiving and presenting volume of beds from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 13, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 8.  The combined references may not explicitly teach the following which is taught by Aronsky: the plurality of indicators further comprise a pending admission indicator that provides visual indications of historical trends of pending admissions at the emergency department (Page 191 Administrative Benefits monthly scorecard tracks ED metrics including volume, throughput, etc., Page 190, General Information and Operational Statistics data includes number of expected patients such as announced transports).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of presenting indicators including pending admissions for patients in the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).
As per Claim 14, Albro, McGillin, Chu, Brimm, and Frazier teach the limitations of Claim 8.  The combined references may not explicitly teach the following which is taught by Aronsky: upon receiving a selection of the volume indicator, presenting a volume of patients who have left the emergency department without being seen (Page 191, Administrative Benefits ED specific metrics include patient who left without being seen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of presenting indicators including volume of patients who have left the emergency department from Aronsky with the system of presenting a dashboard of clinic data on a user interface from Albro in order to provide efficient information management and communication within the emergency department to provide timely and high-quality patient care (Aronsky Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albro (US 2009/0106051 A1), in view of McGillin (US 2007/0156456 A1), in view of Chu (US 2004/0163046 A1), in view of Brimm (US 2012/0330674 A1), in view of Frazier (US 2005/0137929 A1), further in view of Keck (US 2003/0050794 A1).
As per Claim 9, Albro, McGillin, Chu, Brimm, and Frazier disclose the limitations of Claim 8. However, the combined references may not explicitly teach the following which is taught by Keck: presentation indicates a patient having a real-time performance metric that does not satisfy the second threshold, and wherein a selectable indicator is presented, selection upon which causes volume statistics comprising historical volume trends within the emergency department to be displayed (Fig. 6, [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of presenting historical volume trends within an emergency department from Keck with the system of presenting a dashboard of clinic data on a user interface from Albro in order to increase hospital efficiency and provide high level of patient care (Keck [0010]).
Response to Arguments
Applicant’s arguments, see Page 10, “Objections”, filed 07/11/2022 with respect to claim 5 have been fully considered and they are persuasive. Therefore, the objection of 05/17/2022 has been withdrawn.
Applicant’s arguments, see Page 10, “Double Patenting”, filed 07/11/2022 with respect to claim 5 have been fully considered and they are persuasive. Therefore, the rejection of 05/17/2022 has been withdrawn.
Applicant’s arguments, see Page 10, “Rejections based on 35 U.S.C. §101”, filed 07/11/2022 with respect to claims 16-20 have been fully considered and they are persuasive.  Therefore, the rejection of 05/12/2022 has been withdrawn.
Applicant’s arguments, see Pages 11-14, “Rejections based on 35 U.S.C. §103”, filed 07/11/2022 with respect to claims 1-7 have been fully considered and they are persuasive.  Therefore, the rejection of 05/17/2022 has been withdrawn. Claims 1-7 are free of the prior art based on the inclusion of determining real-time performance metrics of the staffing indicator satisfies a second threshold that is based on clinical experience level, clinician historical performance, and a number of patients assigned.
The arguments with respect to claims 8-20 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frazier. See rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626